ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST Supplement dated September 16, 2013, to the Prospectus dated April 29, 2013 and Supplemented on July 26, 2013 This supplement updates certain information contained in the prospectus and should be attached to the prospectus and retained for future reference. 1. At a meeting held June 12, 2013, the Board of Trustees approved the merger of the following Acquired Fund into the corresponding Acquiring Fund. Acquired Fund Acquiring Fund AZL® Columbia Small Cap Value Fund AZL® Federated Clover Small Value Fund Completion of the merger is subject to a number of conditions, including approval by shareholders of the Acquired Fund.The proxy materials regarding the merger were distributed to shareholders of the Acquired Fund on or about September 6, 2013, and a special meeting of shareholders to consider the merger will be held on November13,2013.Subject to satisfaction of these and other conditions of the merger, it is anticipated that the merger will become effective as soon as practicable following shareholder approval. ***** 2. At a meeting held on September 11, 2013, the Board of Trustees approved the following changes. On or about November 15, 2013, T. Rowe Price Associates, Inc. will replace Davis Selected Advisers, L.P. as the subadviser to the AZL® Davis New York Venture Fund. In addition, the following name change is effective on or about November 15, 2013, and the investment objective of the Fund will be changed to “The Fund seeks long term capital appreciation with preservation of capital as an important intermediate-term objective.” Name effective on or about November 15, 2013 Previous Name AZL® T. Rowe Price Capital Appreciation Fund AZL® Davis New York Venture Fund ***** 3. At a meeting held on September 11, 2013, the Board of Trustees approved the following changes. On or about January 26, 2014, Massachusetts Financial Services Company will replace Columbia Management Investment Advisers, LLC as the subadviser to the AZL® Columbia Mid Cap Value Fund. In addition, the following name change is effective on or about January 26, 2014. Name effective on or about January 26, 2014 Previous Name AZL® MFS Mid Cap Value Fund AZL® Columbia Mid Cap Value Fund AZLPRO-002-0413 ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST Supplement dated September 16, 2013, to the Statement of Additional Information dated April 29, 2013 and Supplemented on July 26, 2013 This supplement updates certain information contained in the Statement of Additional Information and should be attached to the Statement of Additional Information and retained for future reference. 1. At a meeting held June 12, 2013, the Board of Trustees approved the merger of the following Acquired Fund into the corresponding Acquiring Fund. Acquired Fund Acquiring Fund AZL® Columbia Small Cap Value Fund AZL® Federated Clover Small Value Fund Completion of the merger is subject to a number of conditions, including approval by shareholders of the Acquired Fund.The proxy materials regarding the merger were distributed to shareholders of the Acquired Fund on or about September 6, 2013, and a special meeting of shareholders to consider the merger will be held on November13,2013.Subject to satisfaction of these and other conditions of the merger, it is anticipated that the merger will become effective as soon as practicable following shareholder approval. ***** 2. At a meeting held on September 11, 2013, the Board of Trustees approved the following changes. On or about November 15, 2013, T. Rowe Price Associates, Inc. will replace Davis Selected Advisers, L.P. as the subadviser to the AZL® Davis New York Venture Fund. In addition, the following name change is effective on or about November 15, 2013, and the investment objective of the Fund will be changed to “The Fund seeks long term capital appreciation with preservation of capital as an important intermediate-term objective.” Name effective November 15, 2013 Previous Name AZL® T. Rowe Price Capital Appreciation Fund AZL® Davis New York Venture Fund ***** 3. At a meeting held on September 11, 2013, the Board of Trustees approved the following changes. On or about January 26, 2014, Massachusetts Financial Services Company will replace Columbia Management Investment Advisers, LLC as the subadviser to the AZL® Columbia Mid Cap Value Fund. In addition, the following name change is effective on or about January 26, 2014. Name effective January 26, 2014 Previous Name AZL® MFS Mid Cap Value Fund AZL® Columbia Mid Cap Value Fund AZLSAI-002-0413
